DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 27 April 2022, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
	The information disclosure statement, filed 15 February 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20220215, is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/078709.
a.	Regarding claim 1, claim 12 of the copending application discloses a method for training an image generation network, comprising:
obtaining a first sample image and (claim 1, limitation 1) a second sample image corresponding to the first sample image (claim 1, limitation 3);
processing the first sample image based on an image generation network to obtain a predicted target image (claim 1, limitation 2);
determining a difference loss between the predicted target image and the second sample image (claim 11); and
training the image generation network based on the difference loss to obtain a trained image generation network (claim 12);
wherein the difference loss comprises a first structural difference loss and a feature loss (claim 12); 
wherein determining the difference loss between the predicted target image and the second sample image comprises: 
processing the predicted target image and the second sample image based on a structure analysis network to determine the first structural difference loss between the predicted target image and the second sample image (claim 13, limitation 1); and 
determining the feature loss between the predicted target image and the second sample image based on the structure analysis network (claim 13, limitation 2).
b.	Regarding claims 19 and 20, claims 19 and 20 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) in view of Tong et al. (US 2020/0311986 A1).
a.	Regarding claim 1, Chen discloses a method for training an image generation network, comprising:
obtaining a first sample image and a second sample image corresponding to the first sample image (Chen discloses obtaining a target image and the base object model at Figs. 3-302 and 3-306 and col. 15, line 60-col. 17, line 4);
processing the first sample image based on an image generation network to obtain a predicted target image (Chen discloses analyzing target vehicle images to determine useful subset at Fig. 3-304 and col. 16, lines 9-48);
determining a difference loss between the predicted target image and the second sample image (Chen discloses determine the distortion after aligning the target image and the base model at Fig. 3-308 and col. 18, lines 49-57); and
training the image generation network based on the difference loss to obtain a trained image generation network (Chen discloses that “determines or detects damage to the target vehicle as depicted in the background eliminated, segmented, corrected target vehicle image (also referred to herein as the segmented target vehicle image) for each of the individual body components on a body panel by body panel basis. In particular, the block 312 may apply one or more convolutional neural networks 134 to the pixels of each body panel of the segmented target vehicle image to determine potential damage, or likelihood of damage to these body panels, as defined by the trained convolutional neural networks (CNNs)” at Fig. 3-312 and col. 26, line 53- col. 27, line 17),
 wherein the difference loss comprises a first structural difference loss and a feature loss (Chen discloses that “correct for distortion in the target vehicle images (or a target vehicle model developed from those images), such as to correct for camera point of view distortions, camera lens and focal length distortions, etc,” which includes the difference loss and a feature loss at Fig. 3-308 and col. 18, lines 49-57).
However, Chen does not disclose wherein determining the difference loss between the predicted target image and the second sample image comprises: 
processing the predicted target image and the second sample image based on a structure analysis network to determine the first structural difference loss between the predicted target image and the second sample image; and 
determining the feature loss between the predicted target image and the second sample image based on the structure analysis network.
Tong discloses wherein determining the difference loss between the predicted target image and the second sample image comprises: 
processing the predicted target image and the second sample image based on a structure analysis network to determine the first structural difference loss between the predicted target image and the second sample image (“first discriminator network D1 attempts to classify that target image data from the first synthetic image data. Then, the method 100 continuous to block 124” at Fig. 2 and ¶ 0046. Here, the discriminator is using the target images and the source image); and 
determining the feature loss between the predicted target image and the second sample image based on the structure analysis network (“at block 124, the first discriminator network D1 determines and outputs a first Generative Adversarial Network (GAN) loss. The processor 44 may calculates the first GAN loss . . .” at Fig. 2 and ¶¶ 0047-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the discriminator for the GAN loss of Tong to Chen’s aligning and correctio process.
The suggestion/motivation would have been to provide “more constraints to the solution domain, which stabilizes and accelerates the total training process” (Tong; ¶ 0004).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein 
training the image generation network based on the difference loss to obtain the trained image generation network comprises:
performing adversarial training on the image generation network and the structure analysis network based on the difference loss to obtain the trained image generation network (Chen discloses that “determines or detects damage to the target vehicle as depicted in the background eliminated, segmented, corrected target vehicle image (also referred to herein as the segmented target vehicle image) for each of the individual body components on a body panel by body panel basis. In particular, the block 312 may apply one or more convolutional neural networks 134 to the pixels of each body panel of the segmented target vehicle image to determine potential damage, or likelihood of damage to these body panels, as defined by the trained convolutional neural networks (CNNs)” at Fig. 3-312 and col. 26, line 53- col. 27, line 17. Here, this CNNs implementation can be considered as an adversarial training because it uses different data.).
c.	Regarding claim 4, the combination applied in claim 1 discloses wherein processing the predicted target image and the second sample image based on the structure analysis network to determine the first structural difference loss between the predicted target image and the second sample image comprises:
processing the predicted target image based on the structure analysis network to determine at least one first structural feature of at least one position in the predicted target image (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57);
processing the second sample image based on the structure analysis network to determine at least one second structural feature of at least one position in the second sample image (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57); and
determining the first structural difference loss between the predicted target image and the second sample image based on the at least one first structural feature and the at least one second structural feature (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35).
d.	Regarding claim 8, the combination applied in claim 1 discloses wherein determining the feature loss between the predicted target image and the second sample image based on the structure analysis network comprises:
processing the predicted target image and the second sample image based on the structure analysis network to obtain a first feature map in at least one scale of the predicted target image and a second feature map in the at least one scale of the second sample image (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57); and
determining the feature loss between the predicted target image and the second sample image based on at least one first feature map and at least one second feature map (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35).
e.	Regarding claim 9, the combination applied in claim 1 discloses wherein each position in the first feature map has a correspondence with each position in the second feature map (Chen discloses that “select a particular target vehicle image and provide control to a block 804 which processes the target vehicle image to detect one or more landmarks within the image” at Fig. 8-802 and col. 18, lines 49-57);
determining the feature loss between the predicted target image and the second sample image based on the at least one first feature map and the at least one second feature map comprises:
calculating a distance between a feature in the first feature map and a feature in the second feature map respectively corresponding to the positions having a correspondence (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35. Here aligning and correcting distortion requires calculating the distance between the target images and the base object model); and
determining the feature loss between the predicted target image and the second sample image based on the feature in the first feature map and the feature in the second feature map (Chen discloses “[performing] perform a comparison of the positions of the pre-identified landmarks in the base object model with the detected (and estimated) landmarks within the target vehicle image being processed to determine the camera position, view, and orientation of the base image object that best matches the positioning of the landmarks as detected in the target vehicle image being processed. The block 812 can then rotate and scale the base object image to that camera position, view, and orientation, thereby aligning the base object model with the target object as depicted in the target vehicle image. In this manner, the block 812 can rotate and scale the three dimensional base object model to produce an image that is of the same scale and that is taken from the same location or position as the target vehicle image being processed. Of course, if the target object images are used to create a composite target object model, this target object model can be rotated to the same position as the base object model” at Fig. 8-812 and col. 24, line 50- col. 25, line 35).
f.	Regarding claim 19, Chen discloses an electronic device, comprising:
a processor (Chen discloses a microprocessor at Fig. 1-128 and col. 6, lines 1-2); and
a memory configured to store processor-executable instructions (Chen discloses a computer readable memory at Fig. 1-129 and col. 6, lines 1-2). Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
g.	Regarding claim 20, claim 20 is analogous and corresponds to claim 19. See rejection of claim 19 for further explanation.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) in view of Tong et al. (US 2020/0311986 A1), and further in view of Kim et al. (US 2018/0314716 A1).
a.	Regarding claim 16, the combination applied in claim 11 discloses all the previous claim limitations. However, the combination does not explicitly disclose the specified claim limitations in claim 16.
Kim discloses wherein after processing the predicted target image based on the structure analysis network to determine the at least one first structural feature of the at least one position in the predicted target image, the method further comprises:
performing image reconstruction processing on the at least one first structural feature based on an image reconstruction network to obtain a first reconstructed image (Kim discloses a Generator AB and a Generator BA to compares the input image with the reconstructed image to determine the loss at Fig. 6 and ¶¶0048-0054); and
determining a first reconstruction loss based on the first reconstructed image and the predicted target image (Kim discloses a reconstruction loss with a notation LconstA that was derived from the input image and the reconstructed image at Fig. 4 and ¶¶0042-0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the GAN of Kim to the combination.
The suggestion/motivation would have been to “indicate how realistic the translated images are in a target domain” (Kim; ¶0014).
b.	Regarding claim 17, the combination applied in claim 16 discloses wherein after processing the second sample image based on the structure analysis network to determine the at least one second structural feature of the at least one position in the second sample image, the method further comprises:
performing image reconstruction processing on the at least one second structural feature based on the image reconstruction network to obtain a second reconstructed image (Kim discloses a Generator AB and a Generator BA to compares the input image with the reconstructed image to determine the loss at Fig. 6 and ¶¶0048-0054); and
determining a second reconstruction loss based on the second reconstructed image and the second sample image (Kim discloses a reconstruction loss with a notation LconstB that was derived from the input image and the reconstructed image at Fig. 4 and ¶¶0048-0054).

Allowable Subject Matter
Claims 5-7, 10-15, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Following is a list of reference pertinent to the claimed invention:
Choi et al. (US 2018/0307947 A1): A system is provided for unsupervised cross-domain image generation relative to a first and second image domain that each include real images. A first generator generates synthetic images similar to real images in the second domain while including a semantic content of real images in the first domain. A second generator generates synthetic images similar to real images in the first domain while including a semantic content of real images in the second domain. A first discriminator discriminates real images in the first domain against synthetic images generated by the second generator. A second discriminator discriminates real images in the second domain against synthetic images generated by the first generator. The discriminators and generators are deep neural networks and respectively form a generative network and a discriminative network in a cyclic GAN framework configured to increase an error rate of the discriminative network to improve synthetic image quality.
Fu et al. (US 2019/0295302 A1): Embodiments provide methods and systems for image generation through use of adversarial networks. An embodiment trains an image generator comprising (i) a generator implemented with a first neural network configured to generate a fake image based on a target segmentation, (ii) a discriminator implemented with a second neural network configured to distinguish a real image from a fake image and output a discrimination result as a function thereof and (iii) a segmentor implemented with a third neural network configured to generate a segmentation from the fake image. The training includes (i) operating the generator to output the fake image to the discriminator and the segmentor and (ii) iteratively operating the generator, discriminator, and segmentor during a training period, whereby the discriminator and generator train in an adversarial relationship with each other and the generator and segmentor train in a collaborative relationship with each other.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609